AFF\ in cum
UNITED STATES DISTRICT CoURT ¢LW_ U 3 D.MC.,COURT
SOUTHERN DIsTchr oF cALIFoRNIA §‘§Z“THM ”*”TWJ;;“§ALL.’};E§,*¥¢

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Aiter November 1, 1987)
JOE ANTHONY MARES (1)
Case Number: 3:18-CR-04349-WQH
Emily Crowley Baln', CJA
Defendant’s Attorney
USM Number 79211-298
[:] _
THE DEFENDANT:

pleaded guilty to count(S) One Of the lndictment

l:l was found guilty on count(s)
after a plea of not guilty.

 

Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title and Section / Nature of Offense Count
18:2113(a);18:2 - Entering Bank To Cornmit Larceny; Aiding and Abetting 1
The defendant is sentenced as provided in pages 2 through 6 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

I:I The defendant has been found not guilty on count(s)

 

|:i Count(s) is dismissed on the motion of the United States.'

 

}{4 Assessment: $100.00 imposed

|:| JVTA Assessment*: $

*Jnstice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

>I< No fmc E Forfeiture pursuant to order filed , included herein.

IT IS ORDER_ED that the defendant must notify the United States Attomey for this district Within 30 days of any
change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant must notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

Ar)ril 15. 2019

Date of lmposition of Sentence

/,/M/

Hoi<£ WiLLIAM Q. HAYES ' /
UNITED sTATES DISTRICT IUDGE

 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOE ANTHONY MARES (l) Judgment - Page 2 of 6
CASE NUMBER: 3: l 8-CR-04349-WQH

IMPRISONMENT

'I'he defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time served.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||:!

l:| The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district
E at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

E as notified by the United States Marshal.

\:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as folloWs:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-04349-WQH

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOE ANTHONY MARES ( l) Judgment - Page 3 of 6
CASE NUMBER: 3:18-CR~04349-WQH
SUPERVISED RELEASE_
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years.
MANDATORY CONDITIONS

1. The defendant must not commit another federal, state or local crime.

2. The defendant must not unlawfully possess a controlled substance.

3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

i:lThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of hiture substance abuse. (check if applicable)

4. lThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution (check if applicable)

5. [|”[he defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
|:|The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)

7. |:|The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

311 8-CR-04349-WQH

 

 

AO 245B (CASD Rev. 1/19) Judginent in a Crirninal Case

 

DEFENDANT; ion ANTHONY MARES (1) Judgmem - Page 4 of 6
cAsE NUMBER: 3 : is-CR-04349~wQH

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements iii the defendant’s conduct and condition

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from iinprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time name

2. Afrer initially reporting to the probation ofiice, the defendant will receive instructions nom the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation oiiicer
as instructed

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation oHicer. lf the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware cfa change or
expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes iii plain
view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have fiJll-time employment the defendant must try to find full-
time ernployment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant Works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware cfa
change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal aetivity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.
9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers).

ll. The defendant must not act or make any agreement with a law enforcement agency to act as a coanential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (inclnding an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction
The probation ofiicer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision

3 :1 8-CR-04349-WQH

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOE ANTHONY MARES (l) Judgment - Page 5 of 6
CASE NUMBER: 3:18-CR-04349-WQH

//

SPECIAL CONDITIONS OF SUPERVISION

. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

Submit your person, property, residence, office or vehicle to a search, conducted by a United States
Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
for revocation; the defendant shall warn any other residents that the premises may be subject to searches
pursuant to this condition

. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as

directed by the probation officer. Allow for reciprocal release of information between the probation
officer and the treatment provider. May be required to contribute to the costs of services rendered in an
amount to be determined by the probation officer, based on ability to pay.

. Provide complete disclosure of personal and business financial records to the probation officer as

requested

. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly

or indirectly, including any interest obtained under any other narne, or entity, including a trust, partnership
or corporation until the fine or restitution is paid in full.

. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property

owned, directly or indirectly, including any interest held or owned under any other name, or entity,
including a trust, partnership or corporation

3:18-CR-04349-WQH

 

 

AO 245B (CASD Rev. 1/19) Judgment iii a Criminal Case

 

DEFENDANT: JOE ANTHONY MARES (1) Judgment ~ Page 6 of 6
CASE NUMBER: 3:18-CR-04349-WQH
RESTITUTION
The defendant shall pay restitution in the amount of $23,070 unto the United States of America.

The defendant shall pay restitution in the amount of $23,070 to Chase Bank through the Clerk, U. S. District
Court. Defendant shall make a bona fide effort to pay restitution as soon as practicable during any period of
incarceration The defendant shall pay restitution through the Inmate Financial Responsibility Program at the
rate of 50% of the defendant’s income, or $25.00 per quarter, whichever is greater. The defendant shall pay the
restitution during his supervised release at the rate of $200 per month. These payment schedules do not
foreclose the United States from exercising all legal actions, remedies, and process available to it to collect the

restitution judgment

Restitution is to be paid and disbursed to the following victim: Chase Bank, 5111 Mission Center Road, San
Diego, CA 92108.

Defendant shall be jointly and severally liable to pay restitution with co~defendants/co-conspiratcrs for the
same losses. The presently known co-defendants/co-conspirators are Jesus Garcia-Lopez (l 8-CR-4349).

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
Attomey’s Oflice of any change in the defendant’s mailing or residence address, no later than thirty (3 0) days
auer the change occurs

3:18-CR-04349-WQH

 

 

